                        Case 4:19-cv-00219-AT Document 2 Filed 09/25/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Northern District
                                                    __________  District of
                                                                         of Georgia
                                                                            __________

    CHASITY SPURLOCK, HOLLY ELLIOTT, and                              )
              TIFFANY THOMAS                                          )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 4:19-cv-219-AT
                                                                      )
COMPLETE CASH HOLDINGS, LLC d/b/a Complete                            )
    Cash Discount Title Pawn, WORKFORCE                               )
HOLDINGS, LLC d/b/a Complete Cash Discount Title                      )
                  Pawn, et al                                         )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Complete Cash Holdings, LLC
                                           by and through its registered agent
                                           M. Shane Lovingood, Esq., CPA
                                           1300 Cleo Way, Suite 300
                                           Dalton, Georgia 30720



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mitchell D. Benjamin and Charles R. Bridgers
                                           DeLong, Caldwell, Bridgers, Fitzpatrick & Benjamin, LLC
                                           101 Marietta Street, Suite 2650
                                           Atlanta, GA 30303



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

           9/25/19                                                                 s/Brenda Hambert
Date:
                                                                                          Signature of Clerk or Deputy Clerk
                         Case 4:19-cv-00219-AT Document 2 Filed 09/25/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
